SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                  Arthur G. Whelan v. Armstrong International, Inc.
                        (A-40/41/42/43/44/45/46-18) (081810)

Argued November 19, 2019 -- Decided June 3, 2020

ALBIN, J., writing for the Court.

        The Court considers whether defendants who manufacture or distribute products
that, by their design, require the replacement of asbestos-containing components with
other asbestos-containing components during the ordinary life of the product have a duty
to give adequate warnings to the ultimate user.

        Plaintiff Arthur Whelan filed suit against the seven present defendants, who
allegedly manufactured or distributed products integrated with asbestos-containing
components. Whelan claims he was exposed to asbestos dust while working on those
products, including their original asbestos-containing components or asbestos-containing
replacement components. Defendants contended that Whelan could not establish that his
exposure to asbestos was the result of any product they manufactured or distributed.
They disclaimed any liability for Whelan’s exposure to asbestos-containing replacement
parts that they did not manufacture or distribute, even though the parts were incorporated
into their products. Whelan countered that it made no difference whether he was exposed
to defendants’ original asbestos-containing components or a third party’s asbestos-
containing components -- defendants’ duty to warn and liability attached to both.

       The trial court granted summary judgment in favor of defendants. The court
concluded that defendants could not be held liable for asbestos-containing replacement
components later incorporated into their products unless those components were
manufactured or distributed by defendants. And the court found that Whelan could not
establish that he was exposed to asbestos-containing components that defendants
manufactured or distributed, as opposed to third-party replacement components.

        The Appellate Division reversed, determining that defendants had a duty to warn
about the dangers of the asbestos-containing replacement components necessary for the
continued functioning of their products and that defendants can be held strictly liable for
the failure to do so, provided Whelan suffered sufficient exposure to the replacement
components to contribute to his disease. See 455 N.J. Super. 569, 599, 606-08 (App.
Div. 2018).
                                             1
       After Whelan appealed, the Appellate Division issued Hughes v. A.W. Chesterton
Co., in which the defendant manufactured pumps whose component parts included
asbestos-containing materials. 435 N.J. Super. 326, 332, 341-42 (App. Div. 2014).
Those component parts were replaced regularly as part of routine maintenance with other
asbestos-containing materials. Id. at 332. The Hughes court held that the defendant had
a duty to warn, regardless of who manufactured the replacement components, because the
“asbestos-containing gaskets and packing posed an inherent danger in the pumps as
originally manufactured” and because “it was reasonably foreseeable . . . that the gaskets
and packing would be replaced regularly with gaskets and packing that contained
asbestos.” Id. at 341. But the Hughes panel upheld the trial court’s grant of summary
judgment because the plaintiffs failed to establish medical causation. Id. at 346.

        Writing for the Appellate Division panel in this case, Judge Currier rejected the
ultimate conclusion reached by the Hughes court -- that a defendant manufacturer or
distributor could not be held strictly liable in a failure-to-warn lawsuit for exposure to a
third party’s asbestos-containing replacement components installed as part of the regular
maintenance of the defendant’s integrated product. 455 N.J. Super. at 579-80, 597. In
contrast to the Hughes court, the Whelan panel concluded that defendants could be held
strictly liable for the failure to warn about a third party’s asbestos-containing replacement
components essential to the functioning of the product, provided that Whelan established
medical causation. Id. at 597-606. To show medical causation, Whelan must prove that
his exposure to the third party’s asbestos-containing replacement components sufficiently
contributed to his contracting mesothelioma. Id. at 605-06.

        The Appellate Division found that Whelan had “presented sufficient evidence
detailing his exposure to asbestos,” either from defendants’ original or replacement
components or from a third party’s replacement components, to withstand summary
judgment. Id. at 580. Thus, the Whelan panel reversed the summary judgment order and
left the disputed issues of fact to be resolved by a jury. Id. at 580, 607-08.

      The Court granted each defendant’s petition for certification. 236 N.J. 358-62
(2019).

HELD: Manufacturers and distributors can be found strictly liable for failure to warn of
the dangers of their products, including their asbestos-containing components and a third
party’s replacement components, provided a plaintiff can prove the following: (1) the
manufacturers or distributors incorporated asbestos-containing components in their
original products; (2) the asbestos-containing components were integral to the product
and necessary for it to function; (3) routine maintenance of the product required replacing
the original asbestos-containing components with similar asbestos-containing
components; and (4) the exposure to the asbestos-containing components or replacement
components was a substantial factor in causing or exacerbating the plaintiff’s disease.


                                             2
1. In a common law, strict-liability, failure-to-warn action, a plaintiff must prove that
(1) without warnings or adequate warnings, the product was dangerous to the foreseeable
user and therefore defective; (2) the product left the defendant’s control in a defective
condition (without warnings or adequate warnings); and (3) the lack of warnings or
adequate warnings proximately caused an injury to a foreseeable user. That standard
encompasses two criteria that must be satisfied in a strict-liability, failure-to-warn case:
product-defect causation and medical causation. Medical causation requires proof of an
exposure of sufficient frequency, with a regularity of contact, and with the product in
close proximity to the plaintiff. (pp. 22-26)

2. Any failure-to-warn analysis requires an inquiry into the reasonableness of the
defendant’s conduct, either in forgoing a warning or in crafting the warning. Beginning
with the assumption that the manufacturer or distributor knows the nature of its product
and its injury-producing potential, the issue then becomes whether the manufacturer or
distributor acted in a reasonably prudent manner in providing warnings adequate to put
the user on notice of the dangers and safe use of the product. New Jersey courts presume
that a worker who receives adequate warnings about the dangers of a product will follow
the instructions and take whatever precautionary steps the warnings advise. That
rebuttable heeding presumption accords with the manufacturer’s basic duty to warn and
fairly reduces the victim’s burden of proof. (pp. 26-27)

3. In Beshada v. Johns-Manville Products Corp., the Court rejected the “state of the art”
defense and allowed for strict liability to be imposed against the defendant manufacturers
“for failure to warn of dangers which were undiscoverable at the time” they
manufactured their products. 90 N.J. 191, 205 (1982). The Court determined that “[t]he
burden of illness from dangerous products such as asbestos should be placed upon those
who profit from its production and, more generally, upon society at large, which reaps the
benefits of the various products our economy manufactures.” Id. at 209. (pp. 28-29)

4. At this summary-judgment stage, the Court must view the evidence in the light most
favorable to Whelan and accept certain provisional conclusions: (1) defendants’ products
were designed to function with asbestos-containing components; (2) the manufacturers
and distributors designed their products so that during the life of those products the
asbestos-containing components would have to be replaced with similar asbestos-
containing components for the products to function; (3) without Whelan’s use of
protective gear, the replacement process, which led to the release of asbestos dust, was a
dangerous and potentially injury-producing activity; (4) Whelan’s replacement of the
asbestos-containing components during routine maintenance created asbestos dust, which
substantially contributed to his contracting mesothelioma; (5) the asbestos-containing
original components and replacement components necessary for defendants’ products to
function were no less dangerous whether manufactured or distributed by defendants or
third parties; and (6) had defendants placed warnings on their products, Whelan would
have heeded those warnings and donned protective gear. (p. 30)
                                             3
5. In determining whether defendants owed a strict-liability duty to provide warnings on
their products for foreseeable users, like Whelan, who replaced asbestos-containing
component parts with similar asbestos-containing components, the Court’s analysis is
informed by principles enunciated in Beshada and general common law jurisprudence.
Typically, in determining whether one party owes a duty to another, courts weigh several
factors -- the relationship of the parties, the nature of the attendant risk, the opportunity
and ability to exercise care, and the public interest in the proposed solution. In addition,
foreseeability of harm is a significant consideration in determining whether to impose a
duty. (pp. 31-32)

6. Here, the relationship is between a manufacturer and the ultimate user of the product.
A manufacturer’s duty to a foreseeable user of its products has long been recognized.
Manufacturers and distributors of asbestos-containing products obviously have the ability
to act reasonably -- to exercise due care. They can place proper warnings on their
products, making those products safer “at virtually no added cost and without limiting
[the product’s] utility.” See id. at 201-02. Warnings about the dangers of the original
asbestos-containing components could easily encompass the dangers of the required
asbestos-containing replacement components integrated into the product during routine
maintenance at later times. The public has a clear stake in the proposed solution in light
of the well-known risks attendant upon exposure to asbestos dust. Foreseeability,
knowledge of the dangers inherent in the asbestos-containing components here, is
imputed to defendants. See id. at 202. The risks inherent in a product containing
asbestos components can “be reduced to the greatest extent possible without hindering its
utility” with the attachment of proper warnings. See id. at 201. Last, considering that
asbestos-related illnesses are borne by workers and their families, manufacturers are
generally in the best position to “spread the cost of losses caused by [their] dangerous
products.” See id. at 205-06. (pp. 33-34)

7. Given the summary-judgment record before it, the Court concludes that imposing
liability on a manufacturer or distributor of a product for failing to provide adequate
warnings about the danger of incorporating required asbestos-containing replacement
components into the product during routine maintenance satisfies an abiding sense of
basic fairness under all of the circumstances in light of considerations of public policy.
Here, the products were dependent on asbestos-containing replacement parts, whether
manufactured or distributed by defendants or third parties. That is the way the products
were designed. Defendants had a duty to provide warnings given the foreseeability that
third parties would be the source of asbestos-containing replacement components.
Warnings on defendants’ products would have provided a reliable form of protection for
the ultimate user. The lack of warnings rendered the products defective. (pp. 35)

8. The Court reviews relevant cases from other jurisdictions and notes that some have
imposed a duty to warn under similar circumstances while others have not. The Court
concludes, however, that New Jersey’s evolving common law jurisprudence in the field
                                              4
of failure-to-warn, strict-liability cases involving asbestos-containing products leads to a
result that aligns with similar decisions rendered by the United States Supreme Court, the
New York Court of Appeals, and the Maryland Court of Appeals, which have recognized
a strict-liability duty to warn of the dangers of necessary replacement components. Like
those courts, the Court rejects the position taken by the Hughes court that the product is
one thing for product-causation and adequate-warning purposes (defendants’ products
and asbestos-containing component parts) and another thing for medical-causation
purposes (asbestos-containing component parts required for the product to function). The
Court disagrees that its holding here alters the requirement for proving medical causation
related to defendants’ products and observes that plaintiffs still have a strong incentive to
identify asbestos-containing component manufacturers, if they can, because those
manufacturers are another source for the payment of damages. (pp. 36-42)

    The judgment of the Appellate Division is AFFIRMED and the matter is
REMANDED to the trial court.

        JUSTICE PATTERSON, dissenting, expresses the view that the majority has
substantially altered the test for medical causation that has governed New Jersey’s
asbestos litigation for decades and stresses that New Jersey has never adopted “theories
of collective liability” or other alternative forms of proof as a substitute for product
identification in cases such as this. Justice Patterson explains that under longstanding
precedent, plaintiffs were required to make a prima facie showing of sufficient intensity
of exposure to that specific defendant’s product -- as contrasted with another
manufacturer’s product or a generic class of toxic exposures -- to support a finding of
proximate cause by a reasonable jury. Justice Patterson views the majority opinion to
erode the core element of a plaintiff’s burden of proof in an asbestos case, to unfairly
impose upon defendants liability premised on products that they neither manufactured
nor sold, and to discourage the product-identification discovery that ordinarily leads to an
equitable allocation of fault.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, SOLOMON, and
TIMPONE join in JUSTICE ALBIN’s opinion. JUSTICE PATTERSON filed a
dissent, in which JUSTICE FERNANDEZ-VINA joins.




                                             5
   SUPREME COURT OF NEW JERSEY
A-40/41/42/43/44/45/46 September Term 2018
                 081810


            Arthur G. Whelan,

           Plaintiff-Respondent,

                    v.

       Armstrong International Inc.;
 Burnham LLC; Carrier Corp., individually,
      d/b/a and as successor to Bryant
   Heating & Cooling Systems; Cleaver-
   Brooks Inc.; Crown Boiler Co., f/k/a
  Crown Industries Inc.; Ford Motor Co.;
    Johnson Controls Inc., individually,
          d/b/a and as successor to
    Evcon Industries Inc. and Coleman
       Heating and Air Conditioning
        Products, Inc.; NIBCO Inc.,

          Defendants-Appellants,

                   and

      A.O. Smith Corp.; Aaron & Co.;
     AMG Industries Inc., d/b/a and as
    successor to Akron Metallic Gasket
  Co.; Automatic Switch Co.; Automotive
  Brake Co.; A.W. Chesterton Co.; BASF
   Corp.; Bergen Industrial Supply Co.;
  Bethlehem Dynatherm, a/k/a Dynatherm
   Boiler Manufacturing Inc.; Binsky &
    Snyder LLC, individually, d/b/a and
   as successor to Binsky & Snyder Co.;
   Bonland Industries Inc.; BorgWarner
      Morse Tec Inc., as successor to

                    1
Borg-Warner Corp.; Briggs Industries Inc.;
   Carlisle Companies Inc.; CBS Corp.,
       f/k/a Viacom Inc., successor by
          merger to CBS Corp., f/k/a
  Westinghouse Electric Corp.; Central
     Brass Co. Inc., individually, d/b/a
      and as successor to Central Brass
 Manufacturing Co. and Central Brass &
    Fixture Co.; Central Engineering &
  Supply Co. Inc.; Chicago Faucet Co.;
    Chicago-Wilcox Manufacturing Co.
     Inc.; Colfax Inc., individually and
  as successor to Warner Electric Brake
   & Clutch Co.; Crane Co.; Crosstown
 Plumbing Supply Inc.; Dana Companies
   LLC; DAP Inc.; Ductmate Industries
   Inc.; Dunham-Bush Inc.; Dunphey &
 Associates Supply Co. Inc.; Duro Dyne
        Corp.; ECR International Inc.,
    individually, d/b/a and as successor
   to Utica Boilers Inc., Utica Radiator
   Corp., Dunkirk Boilers, Pennco Inc.,
     and Olsen Technology Inc.; Essex
        Plumbing Supply Inc.; Fisher
         Scientific International Inc.;
  Fortune Brands Home & Security Inc.,
    individually, d/b/a and as successor
    to Moen Inc.; Foster Wheeler LLC;
  General Electric Co.; Georgia-Pacific
 LLC; The Goodyear Tire & Rubber Co.;
       Goulds Pumps Inc.; Graco Inc.;
 Grundfos Pumps Corp.; H.B. Smith Co.
    Inc.; Hilco Inc., individually and as
   successor to Universal Supply Group
 Inc. and Amber Supply Co.; Honeywell
     International Inc., f/k/a Honeywell
Inc., Allied Signal Inc. and Bendix Corp.;
             Interline Brands Inc.,
    individually, d/b/a and as successor
     to J.A. Sexauer Inc.; International
                    2
 Business Machines Corp.; ITT Corp.;
Kaiser Gypsum Co. Inc.; Kantor Supply
   Inc.; Kohler Co., individually, d/b/a
    and as successor to Sterling Faucet
        Co.; Lennox Industries Inc.,
   individually, d/b/a and as successor
 to Armstrong Furnace Co.; Magnatrol
 Valve Corp.; Manhattan Welding Co.
   Inc.; Maremont Corp.; Meritor Inc.,
      individually and as successor to
 Rockwell International Corp.; Mestek
       Inc., individually, d/b/a and as
   successor to H.B. Smith Co., Smith
   Cast Iron Boilers and Mills Boilers;
     Mueller Industries Inc.; National
   Automotive Parts Association Inc.;
  New Jersey Boiler Repair Co.; NCH
  Corp., as successor to Creed Co. and
   Daniel P. Creed Co. Inc.; NMBFIL
     Inc., f/k/a Bondo Corp.; Owens-
      Illinois Inc.; Peerless Industries
 Inc.; Pneumo-Abex LLC, individually
 and as successor to Abex Corp.; Price
         Pfister Inc.; The Prudential
    Insurance Co. of America; Rheem
 Manufacturing Co.; Riley Power Inc.,
 f/k/a Riley-Stoker Corp.; Robertshaw
     Controls Co., individually and as
  successor to Fulton Sylphon Co.; Sid
     Harvey Industries Inc.; Slant/Fin
Corp.; Sloan Valve Co.; SOS Products
     Co. Inc.; Speakman Co.; Superior
    Boiler Works Inc.; Sur-Seal Corp.;
         Taco Inc.; Trane U.S. Inc.,
      individually and as successor to
American Standard Inc. and American
    Radiator Co.; Turner Construction
     Co.; Unilever United States Inc.;
  Uniroyal Holding Inc.; Verizon New
       Jersey Inc., individually and as
                   3
         successor to New Jersey Bell
        Telephone Co.; Victaulic Co.;
 Wallwork Bros. Inc.; Wal-Rich Corp.;
        Weil-McLain, a division of the
  Marley-Wylain Co., a wholly-owned
     subsidiary of the Marley Co. LLC;
        W.V. Egbert & Co. Inc.; York
    International Corp.; Zurn Industries
       LLC, individually, d/b/a and as
 successor to Erie City Iron Works and
  Zurn Industries Inc.; AII Acquisition
     LLC, individually, as successor to,
  f/k/a, and d/b/a Holland Furnace Co.,
        Athlone Industries Inc., T.F.C.
   Holding Corp. and Thatcher Furnace
  Co.; American Premier Underwriters,
       individually and as successor to
Hydrotherm Corp.; August Arace & Sons
       Inc.; Honeywell Inc.; Rockwell
   Automation Inc., individually, d/b/a
    and as successor to Sterling Faucet
          Co.; Rockwell Collins Inc.,
    individually, d/b/a and as successor
  to Sterling Faucet Co.; TriMas Corp.,
    individually, d/b/a and as successor
         to NI Industries Inc.; Wilmar
      Industries Inc., individually, d/b/a
  and as successor to J.A. Sexauer Inc.;
         BASF Catalysts LLC; TriMas
   Corp., individually and as successor
        in interest to Norris Industries
        and/or NI Industries Inc.; York
   International Corp., individually and
 as successor to The Coleman Company
   Inc., a/k/a Coleman Heating and Air
          Conditioning Products Inc.,

              Defendants.


                    4
       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       455 N.J. Super. 569 (App. Div. 2018).

     Argued                         Decided
 November 19, 2019                June 3, 2020


Sean Marotta argued the cause for appellant Ford Motor
Co. (Hogan Lovells US and K&L Gates, attorneys; Sean
Marotta, Joseph F. Lagrotteria, and Adam G. Husik, on
the briefs).

Karen J. Stanzione-Conte argued the cause for appellants
Cleaver-Brooks Inc. and Crown Boiler Co. (Reilly,
McDevitt & Henrich, attorneys; Karen J. Stanzione-
Conte and Michelle B. Cappuccio, on the briefs).

Jeffrey S. Kluger argued the cause for appellant
Armstrong International Inc. (McGivney, Kluger &
Cook, attorneys; Jeffrey S. Kluger and Christopher M.
Longo, on the briefs).

Meghan C. Goodwin argued the cause for appellant
Burnham LLC (Clyde & Co. US, attorneys; Jeffrey
Fegan, of counsel and on the briefs, and Meghan C.
Goodwin and Daren S. McNally, on the briefs).

Patrick K.A. Elkins submitted a brief on behalf of
appellant Johnson Controls Inc. (Morgan, Lewis &
Bockius, attorneys; Patrick K.A. Elkins and Bryan M.
Killian of the District of Columbia and Connecticut bars,
admitted pro hac vice, on the brief).

Sara K. Saltsman submitted a brief on behalf of appellant
Carrier Corp. (Mayfield, Turner, O’Mara & Donnelly,
attorneys; Sara K. Saltsman, on the briefs).




                          5
Christopher M. Placitella argued the cause for respondent
Arthur G. Whelan (Cohen Placitella & Roth and The
Lanier Law Firm, attorneys; Rachel A. Placitella and
Shannon K. Tully, on the briefs).

Amber R. Long argued the cause for amicus curiae New
Jersey Association for Justice (Levy Konigsberg,
attorneys; Amber R. Long and Moshe Maimon, on the
brief).

Michael E. Waller submitted a brief on behalf of amicus
curiae Chamber of Commerce of the United States of
America (K&L Gates and U.S. Chamber Litigation
Center, attorneys; Michael E. Waller, Tara L. Pehush,
Michael B. Schon (U.S. Chamber Litigation Center), of
the Arizona and the District of Columbia bars, admitted
pro hac vice, Nicholas P. Vari (K&L Gates), of the
Pennsylvania bar, admitted pro hac vice, Michael J. Ross
(K&L Gates), of the Pennsylvania bar, admitted pro hac
vice, and Jake D. Morrison (K&L Gates), of the
Pennsylvania bar, admitted pro hac vice, on the brief).

Anita Hotchkiss submitted a brief on behalf of amicus
curiae Product Liability Advisory Council, Inc.
(Goldberg Segalla, attorneys; Anita Hotchkiss and H.
Lockwood Miller III, on the brief).

Phil S. Goldberg submitted a brief on behalf of amicus
curiae Coalition for Litigation Justice, Inc. (Shook, Hardy
& Bacon, attorneys; Phil S. Goldberg and Mark A.
Behrens, of the Virginia and the District of Columbia
bars, admitted pro hac vice, on the brief).

Christopher J. Dalton submitted a brief on behalf of
amicus curiae Washington Legal Foundation (Buchanan
Ingersoll & Rooney, attorneys; Christopher J. Dalton and
Linda P. Reig, on the brief).




                           6
            Thomas Comerford submitted a brief on behalf of amicus
            curiae Asbestos Disease Awareness Organization (Weitz
            & Luxenberg, attorneys; Thomas Comerford, of counsel
            and on the brief, and Jason P. Weinstein, of the New
            York bar, admitted pro hac vice, on the brief).


             JUSTICE ALBIN delivered the opinion of the Court.


      Exposure to asbestos is a known cause of a deadly form of cancer called

mesothelioma. Defendants manufactured or distributed products integrated

with asbestos-containing components. In this common law, failure-to-warn

product-liability action, plaintiff Arthur Whelan alleges that he contracted

mesothelioma while working on defendants’ products and, in particular, their

asbestos-containing components or the asbestos-containing replacement

components manufactured or supplied by third parties, who are not named as

defendants. He contends that defendants’ products were designed to be used

with later-incorporated third-party asbestos-containing replacement

components, which were necessary for the continued functioning of those

products.

      Whelan claims that defendants had a duty to provide warnings about the

dangers presented by exposure not only to the asbestos-containing components

integrated into their products, but also to the required asbestos-containing

replacement components. Defendants counter that they had no duty to warn


                                        7
about the dangers of asbestos-containing replacement components

manufactured or supplied by third parties and incorporated into their products

after those products left their control.

      The trial court granted summary judgment in favor of each defendant.

The court found that, although defendants had a duty to warn about the

dangers of their products’ original asbestos-containing components, they could

not be held liable for the replacement components manufactured or distributed

by third parties -- even if those components were similar to the asbestos-

containing components originally integrated into their products.

      The Appellate Division reversed the summary judgment order. The

Appellate Division determined not only that defendants had a duty to warn

about the dangers of the asbestos-containing replacement components

necessary for the continued functioning of their products, but also that

defendants can be held strictly liable for the failure to do so, provided Whelan

suffered sufficient exposure to the replacement components to contribute to his

disease. See Whelan v. Armstrong Int’l, Inc., 455 N.J. Super. 569, 599, 606-

08 (App. Div. 2018).

      We now affirm. In this strict-liability case, the product at issue is the

aggregation of all its component parts. For failure-to-warn purposes, no

distinction is made between the original asbestos-containing components and

                                           8
the asbestos-containing replacement components necessary for the continued

operation of defendants’ integrated products -- even though the replacement

components are manufactured or distributed by a third party. Our developing

common law jurisprudence, guided by principles of public policy and equity,

dictates that defendants who manufacture or distribute products that, by their

design, require the replacement of asbestos-containing components with other

asbestos-containing components during the ordinary life of the product have a

duty to give adequate warnings to the ultimate user.

      The purpose of warnings is to allow a worker, like Whelan, the

opportunity to take the necessary precautions, such as donning protective gear,

to protect against the inhalation of deadly asbestos fibers or dust. The

manufacturer or distributor of the integrated product is best situated to provid e

those warnings. Here, defendants provided no warnings at all.

      We hold that manufacturers and distributors can be found strictly liable

for failure to warn of the dangers of their products, including their asbestos-

containing components and a third party’s replacement components, provided

a plaintiff can prove the following: (1) the manufacturers or distributors

incorporated asbestos-containing components in their original products; (2) the

asbestos-containing components were integral to the product and necessary for

it to function; (3) routine maintenance of the product required replacing the

                                        9
original asbestos-containing components with similar asbestos-containing

components; and (4) the exposure to the asbestos-containing components or

replacement components was a substantial factor in causing or exacerbating

the plaintiff’s disease.

      We remand to the trial court for proceedings consistent with this

opinion.

                                       I.

                                       A.

      Plaintiff Whelan filed suit against defendants Armstrong International,

Inc., Burnham LLC, Carrier Corp., Cleaver-Brooks Inc., Crown Boiler Co.,

Inc., Ford Motor Co., and Johnson Controls Inc., who allegedly manufactured

or distributed products with asbestos-containing components integral to the

functioning of the products.1 Whelan claims that he was exposed to asbestos

dust while working on those products, including their original asbestos-

containing components or asbestos-containing replacement components.

According to Whelan, replacement components, whether manufactured or

distributed by defendants or third parties, were required for the continued

functioning of those products. Although Whelan worked on replacing



1
 These are the only defendants on the case caption who appeared before the
Appellate Division and petitioned this Court for certification.
                                       10
asbestos-containing components long after the original products left

defendants’ control, he contends that the failure to warn of the dangers of both

the original and replacement asbestos-containing components renders

defendants strictly liable under our common law.

      Defendants moved for summary judgment, contending that Whelan

could not establish that his exposure to asbestos was the result of any product,

including original component parts, manufactured or distributed by defendants.

They disclaimed any liability for Whelan’s exposure to asbestos-containing

replacement parts that they did not manufacture or distribute, even though the

parts were incorporated into their products. Whelan countered that it made no

difference whether he was exposed to defendants’ original asbestos-containing

components or a third party’s asbestos-containing components -- defendants’

duty to warn and liability attached to both.

      The trial court granted summary judgment in favor of defendants. The

court concluded that defendants could not be held liable for asbestos-

containing replacement components later incorporated into their products

unless those components were manufactured or distributed by defendants. In

dismissing Whelan’s complaint, the court found that Whelan could not

establish that he was exposed to asbestos-containing components in

defendants’ original products or replacement components that defendants

                                       11
manufactured or distributed, as opposed to replacement components a third

party manufactured or distributed.

      It is not the charge of this Court to resolve material facts disputed by the

parties; that is an undertaking reserved for a jury. Murray v. Plainfield Rescue

Squad, 210 N.J. 581, 584 (2012). Because the trial court entered summary

judgment in favor of defendants, this Court must give Whelan, the non-moving

party, the benefit of all favorable evidence and inferences presented in the

record. See id. at 584-85; see also Smith v. Fireworks by Girone, Inc., 180

N.J. 199, 214 (2004).

      Cast in that light, we agree with the Appellate Division that there is

sufficient evidence in the record to support the conclusion that Whelan was

exposed either to (1) asbestos-containing components in defendants’ original

products; (2) asbestos-containing replacement components manufactured or

distributed by defendants; or (3) asbestos-containing replacement components

manufactured or distributed by third parties. At this stage, we must also accept

the opinions offered by Whelan’s experts -- that his exposure to asbestos dust

from working on a regular basis on defendants’ original integrated products or

on those products with their asbestos-containing replacement components

substantially contributed to Whelan contracting mesothelioma. In reaching




                                       12
those results, we rely on the Appellate Division’s extensive analysis of the

record. Whelan, 455 N.J. Super. at 579-92.

                                       B.

      Over a forty-year period, at various times, Whelan did work on

defendants’ products while performing tasks as a residential and commercial

plumber and automobile mechanic. Here is a brief summary of the evidence

viewed in the light most favorable to Whelan.

                                       1.

      In the 1950s, Whelan worked on approximately twenty of Armstrong’s

steam traps. In cleaning the traps, Whelan either replaced the traps’ original

asbestos-containing gaskets or replaced gaskets identical to the original ones

that were necessary for the functioning of the steam trap.2 During the

cleaning, Whelan brushed and scraped off the asbestos gaskets.

                                       2.

      In the 1950s and 1960s, Whelan installed twenty to thirty Burnham

packaged boilers, which contained asbestos insulation under the boilers’ metal

jackets. The process of removing the insulation generated gray dust, which

Whelan inhaled. Whelan also cleaned the fireboxes of approximately twelve


2
  “A steam trap is placed on the end of a boiler’s steam line to prevent the
steam from going back into the boiler.” Id. at 581 n.3. A gasket is a seal used
for the steam trap to function. Id. at 581 n.4.
                                        13
Burnham boilers, which contained asbestos components that came loose during

the cleaning process. 3

      Between 1959 and 1968, Whelan installed, repaired, or cleaned more

than a dozen Carrier “Bryant” boilers, which incorporated asbestos-containing

components, such as “jacket insulation” and “rope gaskets.” Those processes

required disturbing asbestos that generated visible dust that Whelan inhaled.

      Similarly, during the 1950s, Whelan worked on Cleaver-Brooks boilers

and, from 1959 to 1968, on Crown boilers -- work that generated asbestos dust.

Whelan could not identify the manufacturers of the asbestos-containing

materials in those boilers.

                                       3.

      As an auto mechanic in the 1950s, during a six- to seven-month period,

Whelan replaced asbestos-containing brake systems on approximately three

Ford automobiles and, during a six-month period, did machine work on a

multitude of asbestos-containing Ford brake drums. The process of carrying

out those tasks generated asbestos dust. In the 1990s, Whelan also performed

personal repairs on Ford automobiles, including the installation of new brake

systems that created asbestos dust. Ford brake drums originally equipped with



3
  “Fireboxes were constructed of cement brick put together with an asbestos-
based refractory cement.” Id. at 583 n.7.
                                      14
asbestos linings also required asbestos-lining replacements to function

properly.

                                       4.

      While working as an employee of a company, between 1978 and 1996,

Whelan repacked Johnson Control steam valves. The packing contained

asbestos, and the repacking process exposed Whelan to asbestos dust.

Although Whelan could not identify the manufacturers of the packing, the

steam valves were designed to be used with asbestos components.

                                       II.

                                       A.

      As noted earlier, the trial court ultimately determined that Whelan did

not know whether he was working on defendants’ original asbestos-containing

components or replacement components, or a third party’s replacement

components. On that ground, the court dismissed Whelan’s complaint because

of his failure to show with specificity that he was exposed on a regular and

frequent basis to asbestos products actually manufactured or distributed by

defendants. Whelan appealed.

                                       B.

      Two weeks later, a panel of the Appellate Division issued Hughes v.

A.W. Chesterton Co., 435 N.J. Super. 326 (App. Div. 2014), a decision that, in

                                       15
large part, supported the legal theory advanced by the trial court in this case

for granting summary judgment.

      In Hughes, the defendant manufactured pumps whose component parts

included asbestos-containing gaskets and packing. Id. at 332, 341-42. Those

component parts were replaced regularly as part of routine maintenance with

other asbestos-containing gaskets and packing. Id. at 332. The plaintiffs

worked in proximity to the defendant’s pumps after the original gaskets and

packing had been replaced, but the identities of the manufacturers or suppliers

of the asbestos-containing replacement components were unknown. Id. at 332,

334. In a failure-to-warn lawsuit, the plaintiffs claimed that the defendant

manufacturer was strictly liable for the asbestos-related diseases they

contracted from exposure to the pumps’ asbestos-containing components. Id.

at 331-32. The trial court dismissed the plaintiffs’ lawsuit on summary

judgment because the plaintiffs failed to show that the defendant had

manufactured or distributed an asbestos-containing product to which they had

been exposed. Id. at 334. The Appellate Division affirmed. Id. at 347.

      The Hughes court nevertheless held that the defendant had a duty to

warn, regardless of who manufactured the replacement components, because

the “asbestos-containing gaskets and packing posed an inherent danger in the

pumps as originally manufactured” and because “it was reasonably foreseeable

                                        16
. . . that the gaskets and packing would be replaced regularly with gaskets and

packing that contained asbestos.” Id. at 341. The Appellate Division

concluded that imposing a duty to warn “would be reasonable, practical, and

feasible” given that “the risk of [asbestos] exposure continued and was perhaps

increased by the replacement process” and that warnings would allow for the

provision of “safeguards for workers who made the replacements .” Id. at 343.

      The Hughes panel, however, upheld the grant of summary judgment

because the plaintiffs failed to establish medical causation -- that is, the

plaintiffs did not “produce evidence they had any contact with friable asbestos

in replacement parts that were manufactured or sold by [the defendant].” Id. at

346 (citing Sholtis v. Am. Cyanamid Co., 238 N.J. Super. 8, 29 (App. Div.

1989)). That ruling effectively rendered unenforceable the duty to warn about

the defendant’s pumps’ inherently dangerous replacement components.

                                        C.

      Writing for the panel in Whelan, Judge Currier rejected the ultimate

conclusion reached by the Hughes court -- that a defendant manufacturer or

distributor could not be held strictly liable in a failure-to-warn lawsuit for

exposure to a third party’s asbestos-containing replacement components

installed as part of the regular maintenance of the defendant’s integrated

product. Whelan, 455 N.J. Super. at 579-80, 597.

                                        17
      The Whelan panel, like the Hughes court, determined that defendants’

“duty to warn extend[ed] to any danger created by those replacement parts”

necessary for their products to function, regardless of whether a third party

manufactured or distributed the replacement parts. See id. at 580, 592-605. In

contrast to the Hughes court, the Whelan panel concluded that defendants

could be held strictly liable for the failure to warn about a third party’s

asbestos-containing replacement components essential to the functioning of the

product, provided that Whelan established medical causation. Id. at 597-606.

To show medical causation, Whelan must prove that his exposure to the third

party’s asbestos-containing replacement components sufficiently contributed

to his contracting mesothelioma. Id. at 605-06.

      The Appellate Division in Whelan expressed its fundamental differences

with the Hughes court. To the Hughes panel, the product “was only the

manufacturer’s pump, and did not include its component parts.” Id. at 597

(citing Hughes, 435 N.J. Super. at 345-46). The Whelan panel found such a

“limited definition of ‘product’ . . . inconsistent with deep-rooted principles of

product liability.” Ibid. To the Whelan panel, “[t]he ‘product’ is the complete

manufactured item as delivered by the manufacturer to the consumer, not just

the asbestos contained in one of the product’s components.” Id. at 598. It

maintained, moreover, that a product containing asbestos components when

                                        18
first supplied by the manufacturer without warnings “remains in substantially

the same defective condition” when replaced by asbestos-containing

components years later by a worker. Id. at 597-98.

      The Whelan panel articulated a governing rule for strict-liability, failure-

to-warn cases like this one:

            [A] manufacturer will have a duty to warn in strict
            liability if a plaintiff can show: 1) the manufacturer’s
            product as marketed to the end user contained asbestos-
            containing components; 2) the asbestos-containing
            components were integral to the function of the
            product; and 3) the manufacturer was reasonably aware
            its product would require periodic and routine
            maintenance involving the replacement of the asbestos-
            containing component parts with other asbestos-
            containing component parts.

            [Id. at 599.]

      On that basis, the Appellate Division found that Whelan had “presented

sufficient evidence detailing his exposure to asbestos,” either from defendants’

original or replacement components or from a third party’s replacement

components, to withstand summary judgment. Id. at 580. Thus, the Whelan

panel reversed the trial court’s summary judgment order and left the disputed

issues of fact to be resolved by a jury. Id. at 580, 607-08.




                                       19
                                        D.

      We granted each defendant’s petition for certification. 236 N.J. 358-62

(2019). We also granted the motions of (1) the Chamber of Commerce of the

United States of America, (2) the Coalition for Litigation Justice, Inc., (3) the

Product Liability Advisory Council, Inc., (4) the Washington Legal Foundation

-- organizations supporting defendants’ position -- and (5) the Asbestos

Disease Awareness Organization, and (6) the New Jersey Association for

Justice -- organizations supporting Whelan’s position -- to participate as amici

curiae.

                                       III.

                                        A.

      Defendants and their amici supporters generally advance the same

arguments, which, in many ways, are aligned with the decision in Hughes.

They contend that the “product” for failure-to-warn purposes is the injury-

producing component part, not the completed product in which it is

incorporated. Defendants concede that they have a duty to warn of the dangers

related to asbestos-containing components that are integrated in a completed

product that they have manufactured or distributed. They submit, however,

that they have no duty to warn of the dangers associated with asbestos-

containing components that they did not manufacture or distribute -- that is,

                                        20
third-party component parts incorporated into their completed products,

sometimes many years after those products have left their control.

      Defendants also fault the Appellate Division for introducing negligence

concepts -- a defendant’s reasonable awareness of the need for replacement

components -- that they say conflict with the strict-liability jurisprudence of

Beshada v. Johns-Manville Products Corp., 90 N.J. 191 (1982), and for

overturning the summary-judgment order without requiring proof that Whelan

was exposed with frequency and regularity to asbestos-containing components

that they manufactured or distributed, citing Sholtis, 238 N.J. Super. at 29.

                                        B.

      Whelan’s and his supporting amici’s arguments, for the most part, echo

the Appellate Division’s reasoning in Whelan. He contends that “the ‘product’

. . . is the complete manufactured item as delivered by the manufacturer to the

consumer.” Here, according to Whelan, the products were defective because

they did not have warnings about the health dangers of the components that

contained asbestos or about the asbestos-containing replacement components

necessary for the products to continue to operate. Whelan submits that

defendants are subject to strict liability for their failure to warn because

(1) their products contained asbestos components, (2) the normal use of the

products required the replacement of those components with substantially

                                        21
similar asbestos-containing components, and (3) the replacement process

exposed unsuspecting workers to the injurious hazards of inhaling asbestos

dust. In Whelan’s view, the Appellate Division correctly overturned the

summary-judgment order because he presented sufficient proofs that he was

exposed to asbestos on a regular and frequent basis from defendants’ products’

original components or third-party replacement components.

                                      IV.

      The parties do not dispute that defendants had a duty to warn about any

dangers inherent in their completed products, including component parts, when

those products left their control. They do contest whether the duty to warn

extended to a third party’s replacement components incorporated into

defendants’ products many years after leaving defendants’ control and whether

defendants should be held strictly liable for any harm caused by Whelan’s

exposure to those replacement components. Those issues are critical to the

parties because Whelan worked on some of defendants’ products many years

after those products entered the stream of commerce and he cannot recall who

manufactured or distributed the asbestos-containing replacement parts.

                                      A.

      The resolution of these issues is guided by common law principles

governing product-liability jurisprudence, not the New Jersey Product Liability

                                      22
Act (PLA), N.J.S.A. 2A:58C-1 to -11.4 James v. Bessemer Processing Co.,

155 N.J. 279, 295-96 (1998); see also Becker v. Baron Bros., 138 N.J. 145,

151 (1994). Asbestos claims “by and large” involve “workplace exposure to

contaminated ambient air” and are therefore deemed to be environmental torts.

In re Lead Paint Litig., 191 N.J. 405, 439 (2007); see also Stevenson v. Keene

Corp., 254 N.J. Super. 310, 322 (App. Div. 1992), aff’d, 131 N.J. 393 (1993).

The PLA by its explicit terms does “not apply to any environmental tort

action.” N.J.S.A. 2A:58C-6. Because the asbestos claims here fall within the

PLA’s environmental tort exception, we look to the common law. 5

      The standard in a failure-to-warn case is no different, whether the action

is considered under the PLA or our common law jurisprudence. See Zaza v.

Marquess & Nell, Inc., 144 N.J. 34, 49 (1996) (“[U]nder the [PLA], as under

the common law, the ultimate question to be resolved in . . . failure-to-warn

cases is whether the manufacturer acted in a reasonably prudent manner

. . . .”).6 The Legislature clearly did not intend the PLA to “effect a doctrinal


4
  The PLA provides a cause of action against manufacturers whose products
fail to include “adequate warnings or instructions.” See N.J.S.A. 2A:58C-2.
5
  At common law, a product-liability action could rest “on grounds of
negligence, strict liability, or both.” James, 155 N.J. at 296. Here, we are
concerned only about a strict-liability action.
6
  Compare Michalko v. Cooke Color & Chem. Corp., 91 N.J. 386, 403 (1982)
(common law definition of adequate warning), with N.J.S.A. 2A:58C-4 (PLA
                                    23
change in the common law,” and “generally ‘leaves unchanged the . . . theories

under which a manufacturer . . . may be held strictly liable for harm caused by

a product.’” Jurado v. W. Gear Works, 131 N.J. 375, 384 (1993) (omissions in

original) (quoting Dewey v. R.J. Reynolds Tobacco Co., 121 N.J. 69, 94

(1990)).

      “[A] manufacturer has a duty to ensure that the products it places into

the stream of commerce are safe when used for their intended purposes.”

Zaza, 144 N.J. at 48. Many products require adequate instructions on the

proper use of the product to render them safe, and therefore the lack of

adequate warnings about the product’s inherent dangers will constitute a defect

in the product itself. See Feldman v. Lederle Labs., 97 N.J. 429, 450 (1984);

see also Becker, 138 N.J. at 151-52 (“A failure to warn, or a failure to warn

properly, can constitute a defect in a product sufficient to support an action in

strict liability.”); Freund v. Cellofilm Props., Inc., 87 N.J. 229, 243 (1981)

(“[A]n adequate warning is one that includes the directions, communications,

and information essential to make the use of a product safe.”). In short, “the


definition of adequate warning). See generally Assemb. Ins. Comm. Statement
to S. Comm. Substitute for S. 2805 1-3 (L. 1987, c. 197) (June 22, 1987)
(stating that the PLA does not “affect existing statutory and common law rules
concerning . . . matters not expressly addressed by this legislation” and
explaining that the PLA sets forth only “a general definition of an adequate
warning”); Sponsor’s Statement to S. 2805 4-6 (L. 1987, c. 197) (Nov. 17,
1986) (same).
                                        24
absence of a warning to unsuspecting users that the product can potentially

cause injury” is a product defect. Coffman v. Keene Corp., 133 N.J. 581, 593-

94 (1993).

      “The focus in a strict liability case is upon the product itself,” not on the

conduct of the manufacturer. Michalko v. Cooke Color & Chem. Corp., 91

N.J. 386, 394 (1982). “Knowledge of a product’s dangerous characteristics is

imputed to the defendant,” and therefore “the defendant’s lack of fault is

irrelevant.” Id. at 394-95. Nevertheless, in a failure-to-warn case, the element

of reasonableness, which is generally a negligence principle, comes into play

in determining whether a manufacturer failed to give a necessary warning or

an adequate warning. See Feldman, 97 N.J. at 451.7

      In a common law, strict-liability, failure-to-warn action, a plaintiff must

prove that (1) without warnings or adequate warnings, the product was

dangerous to the foreseeable user and therefore defective; (2) the product left


7
   Decisions in other jurisdictions, discussed later in this opinion, similarly
recognize this principle. See, e.g., In re N.Y.C. Asbestos Litig., 59 N.E.3d
458, 469 (N.Y. 2016) (“[F]ailure-to-warn claims grounded in strict liability
and negligence are functionally equivalent, as both forms of a failure-to-warn
claim depend on the principles of reasonableness and public policy at the heart
of any traditional negligence action.”); May v. Air & Liquid Sys. Corp., 129
A.3d 984, 998 (Md. 2015) (recognizing “the intersections between strict
liability and negligent failure to warn claims” and concluding “that a
manufacturer has a duty to warn of asbestos-containing replacement
components that it has not placed into the stream of commerce in strict liability
in the same narrow circumstances as in negligence”).
                                         25
the defendant’s control in a defective condition (without warnings or adequate

warnings); and (3) the lack of warnings or adequate warnings proximately

caused an injury to a foreseeable user. Zaza, 144 N.J. at 49; Feldman, 97 N.J.

at 449; see also Clark v. Safety-Kleen Corp., 179 N.J. 318, 336 (2004).

      That standard encompasses two criteria that must be satisfied in a strict-

liability, failure-to-warn case: product-defect causation and medical causation.

See James, 155 N.J. at 297. For product-defect causation, the plaintiff must

show that the defect in the product -- the lack of warnings or adequate

warnings -- was a proximate cause of the asbestos-related injury. Coffman,

133 N.J. at 594. For medical causation, the plaintiff must show that the injury

was “proximately caused by exposure to defendant’s asbestos product,” ibid.,

that is, “the exposure [to each defendant’s product] was a substantial factor in

causing or exacerbating the disease,” James, 155 N.J. at 299 (alteration in

original) (quoting Sholtis, 238 N.J. Super. at 30-31). Medical causation

requires proof of “‘an exposure of sufficient frequency, with a regularity of

contact, and with the product in close proximity’ to the plaintiff.” Id. at 301

(quoting Sholtis, 238 N.J. Super. at 28).

      Any failure-to-warn analysis requires an inquiry into the reasonableness

of the defendant’s conduct, either in forgoing a warning or in crafting the

warning. See Feldman, 97 N.J. at 451. Beginning with the assumption that the

                                       26
manufacturer or distributor knows the nature of its product and its injury -

producing potential, the issue then becomes whether the manufacturer or

distributor “acted in a reasonably prudent manner” in providing warnings

adequate to put the user on notice of the dangers and safe use of the product.

See ibid.; cf. N.J.S.A. 2A:58C-4 (“An adequate product warning or instruction

is one that a reasonably prudent person in the same or similar circumstances

would have provided with respect to the danger and that communicates

adequate information on the dangers and safe use of the product, taking into

account the characteristics of, and the ordinary knowledge common to, the

persons by whom the product is intended to be used . . . .”).

      Under our failure-to-warn jurisprudence, we presume that a worker who

receives adequate warnings about the dangers of a product will follow the

instructions and take whatever precautionary steps the warnings advise.

Coffman, 133 N.J. at 602-03. The “heeding presumption in failure-to-warn

cases furthers the objectives of the strong public policy that undergirds our

doctrine of strict products liability.” Ibid. It “accords with the manufacturer’s

basic duty to warn” and “fairly reduces the victim’s burden of proof.” Id. at

603. To rebut the heeding presumption, the defendant must produce evidence

that the worker would not have “heeded” adequate warnings. Ibid.




                                       27
                                         B.

      In Beshada, our Court set forth certain governing principles to guide

failure-to-warn cases involving asbestos-containing products. 90 N.J. 191. In

that case, the plaintiff workers and workers’ survivors filed a strict-liability,

failure-to-warn lawsuit against the defendant manufacturers, alleging that their

exposure to the defendants’ asbestos products caused them to contract various

asbestos-related illnesses. Id. at 196. The defendants asserted the “state of the

art” defense to explain the decades during which the “defendants’ products

allegedly contained no warning of their hazardous nature.” Id. at 197. In

short, the defendants claimed that “no one knew or could have known that

asbestos was dangerous when it was marketed.” Ibid.

      To advance the public policy goals of our strict-liability jurisprudence,

we rejected the “state of the art” defense and allowed for strict liability to be

imposed against the defendant manufacturers “for failure to warn of dangers

which were undiscoverable at the time” they manufactured their products. Id.

at 205. Beshada articulated three rationales for that approach. Id. at 205-08.

      Under the “Risk Spreading” rationale, “spreading the costs of injuries

among all those who produce, distribute and purchase manufactured products

is far preferable to imposing it on the innocent victims who suffer illnesses and

disability from defective products.” Id. at 205-06. Under the “Accident

                                        28
Avoidance” rationale, “imposing on manufacturers the costs of failure to

discover hazards [creates] an incentive for them to invest more actively in

safety research” and thus “‘minimize the costs of accidents.’” Id. at 206-07

(quoting Suter v. San Angelo Foundry & Mach. Co., 81 N.J. 150, 173 (1979)).

Last, under the “Fact [F]inding [P]rocess” rationale, as a matter of fairness,

manufacturers should “not be excused from liability because their prior

inadequate investment in safety rendered the hazards of their product

unknowable.” Id. at 207-08.

      The analysis in Beshada concluded with the simple notion that without

warnings, the users of potentially dangerous products are “unaware” of the

products’ hazards and therefore cannot “protect themselves from injury.” Id.

at 209. In that light, the Court determined that “[t]he burden of illness from

dangerous products such as asbestos should be placed upon those who profit

from its production and, more generally, upon society at large, which reaps the

benefits of the various products our economy manufactures.” Ibid.8



8
  Our courts recognize that “asbestos-containing products are not uniformly
dangerous and . . . courts should not treat them all alike.” Becker, 138 N.J. at
160. “[T]he term ‘asbestos-containing products’ describes a variety of
materials with differing amounts of asbestos and different built-in safeguards.”
Ibid. The “focus [is] on the specific product.” Id. at 159. Therefore, we do
not assume “that all asbestos-containing products without warnings are
defective as a matter of law.” Id. at 166. Having said that, no one claims that
the products before us are not defective without an adequate warning.
                                        29
                                       C.

      At this summary-judgment stage of the proceedings, we must view the

evidence in the light most favorable to Whelan and therefore accept certain

provisional conclusions: (1) defendants’ products were designed to function

with asbestos-containing components; (2) the manufacturers and distributors

designed their products so that during the life of those products the asbestos-

containing components would have to be replaced with similar asbestos-

containing components for the products to function; (3) without Whelan’s use

of protective gear, the replacement process, which led to the release of

asbestos dust, was a dangerous and potentially injury-producing activity;

(4) Whelan’s replacement of the asbestos-containing components during

routine maintenance created asbestos dust inhaled by Whelan, which,

according to his experts’ testimony, substantially contributed to his contracting

mesothelioma; (5) the asbestos-containing original components and the later

asbestos-containing replacement components necessary for defendants’

products to function were no less dangerous whether manufactured or

distributed by defendants or third parties; and (6) had defendants placed

warnings on their products, Whelan would have heeded those warnings and

donned protective gear.




                                       30
      Whether a defendant manufacturer can be held strictly liable for the

failure to warn of foreseeable dangers of a third party’s asbestos-containing

replacement components later integrated into its product during routine

maintenance is an issue of first impression for this Court. Both the Hughes

and Whelan panels of the Appellate Division agreed that the manufacturer

owed a duty to warn of the dangers of the required replacement components,

regardless of who manufactured the components. Both agreed that the failure

to provide adequate warnings constituted a product defect.

      The panels diverged on the issue of medical causation. The Hughes

panel concluded that a defendant manufacturer or distributor, regardless of its

duty to warn, cannot be held strictly liable for a third party’s injury-causing

replacement component incorporated into the product after the product leaves

the defendant’s control. 435 N.J. Super. at 346. We do not accept the legal

theory advanced in Hughes that a duty to warn, once recognized, has no real

consequences -- that a violation of the duty is essentially meaningless. It

makes little sense to impose a duty to warn if the violation of the duty leads to

a tortious injury for which there is no remedy. Under our jurisprudence, we

presume that had adequate warnings been given, Whelan would have heeded

those warnings and taken steps to protect himself from exposure to the




                                        31
asbestos dust in defendants’ products and the products’ replacement

components.

      Therefore, the question we must answer is whether imposing liability for

the violation of a duty to warn “satisfies an abiding sense of basic fairness

under all of the circumstances in light of considerations of public policy.” See

generally Hopkins v. Fox & Lazo Realtors, 132 N.J. 426, 439 (1993).

      In determining whether defendants owed a strict-liability duty to provide

warnings on their products for foreseeable users, like Whelan, who replaced

asbestos-containing component parts with similar asbestos-containing

components, our analysis is informed by the principles enunciated in Beshada

and our general common law jurisprudence. See Hopkins, 132 N.J. at 435.

Typically, in determining whether one party owes a duty to another, we weigh

“several factors -- the relationship of the parties, the nature of the attendant

risk, the opportunity and ability to exercise care, and the public interest in the

proposed solution.” Ibid. In addition, “foreseeability of harm is a significant

consideration” in determining whether to impose a duty. See Carvalho v. Toll

Bros. & Developers, 143 N.J. 565, 572 (1996). 9




9
  Despite the strict-liability principles generally governing product-liability
cases, mentioned earlier, the concept of reasonableness enters into the analysis
of whether a warning is needed or adequate. See Feldman, 97 N.J. at 451.
                                         32
      Here, the relationship is between a manufacturer and the ultimate user of

the product. A manufacturer’s duty to a foreseeable user of its products has

long been recognized. Michalko, 91 N.J. at 394. “The overriding goal of strict

products liability is to protect consumers and promote product safety.” Fischer

v. Johns-Manville Corp., 103 N.J. 643, 657 (1986).

      The attendant risk of exposure to asbestos dust from asbestos-containing

products -- the contracting of serious and often deadly asbestos-related

illnesses, such as asbestosis and mesothelioma -- is well known and needs no

extended discussion. See, e.g., Beshada, 90 N.J. at 197-98; Stevenson, 254

N.J. Super. at 320-22.

      Manufacturers and distributors of asbestos-containing products

obviously have the ability to act reasonably -- to exercise due care. They can

place proper warnings on their products, making those products safer “at

virtually no added cost and without limiting [the product’s] utility.” See

Beshada, 90 N.J. at 201-02. Warnings about the dangers of the original

asbestos-containing components could easily encompass the dangers of the

required asbestos-containing replacement components integrated into the

product during routine maintenance at later times. See Air & Liquid Sys.

Corp. v. DeVries, 586 U.S. ___, 139 S. Ct. 986, 994-95 (2019).




                                       33
      The public has a clear stake in the proposed solution. Exposure to

asbestos can cause serious diseases and even death. Reducing the number of

workers subject to the ravages of asbestos-related illnesses is an obvious

societal benefit on many different levels. The public also has an interest in

limiting the extent of individual suffering and the devastating consequences

that illnesses have on families as well as on the health-care system.

      Foreseeability, knowledge of the dangers inherent in the asbestos-

containing components here, is imputed to defendants. See Beshada, 90 N.J. at

202 (quoting Freund, 87 N.J. at 239 (“[W]hen a plaintiff sues under strict

liability, there is no need to prove that the manufacturer knew or should have

known of any dangerous propensities of its product -- such knowledge is

imputed to the manufacturer.”)).

      The risks inherent in a product containing asbestos components can “be

reduced to the greatest extent possible without hindering its utility” with the

attachment of proper warnings. See id. at 201. “Experience demonstrates that

an asbestos-related product is unsafe because a warning could have made it

safer at virtually no added cost and without limiting its utility.” Becker, 138

N.J. at 166 (quoting Campolongo v. Celotex Corp., 681 F. Supp. 261, 264

(D.N.J. 1988)). Last, considering that asbestos-related illnesses are borne by

workers and their families, manufacturers are generally in the best position to

                                       34
“spread the cost of losses caused by [their] dangerous products.” See Fischer,

103 N.J. at 657; Beshada, 90 N.J. at 205-06.

      Given the summary-judgment record before us, we conclude that

imposing liability on a manufacturer or distributor of a product for failing to

provide adequate warnings about the danger of incorporating required

asbestos-containing replacement components into the product during routine

maintenance “satisfies an abiding sense of basic fairness under all of the

circumstances in light of considerations of public policy.” See Hopkins, 132

N.J. at 439. The manufacturer or distributor knows that the product’s

profitability depends on the length of the product’s useful life and that the

availability of replacement components is inextricably related to the product’s

continued functioning and overall value. See In re N.Y.C. Asbestos Litig., 59

N.E.3d 458, 474-75 (N.Y. 2016). Here, the products were dependent on

asbestos-containing replacement parts, whether manufactured or distributed by

defendants or third parties. That is the way the products were designed.

Defendants had a duty to provide warnings given the foreseeability that third

parties would be the source of asbestos-containing replacement components.

Warnings on defendants’ products would have provided a reliable form of

protection for the ultimate user. See id. at 472. The lack of warnings rendered

the products defective.

                                        35
                                        D.

      Other jurisdictions have reached the same conclusion in similar

scenarios.

      In New York City Asbestos Litigation, the New York Court of Appeals

addressed a manufacturer’s duty to warn when its product is combined with a

third party’s asbestos-containing component. Id. at 463. The New York high

court held that a product manufacturer “has a duty to warn of the danger

arising from the known and reasonably foreseeable use of its product in

combination with a third-party product which, as a matter of design, mechanics

or economic necessity, is necessary to enable the manufacturer’s product to

function as intended.” Id. at 463. The Court of Appeals came to that

determination for a number of reasons, a few of which bear mentioning. The

product manufacturer (1) “has the knowledge and ability to warn of the

dangers of the joint use of the products, especially if the other company’s

product is a ‘wear item,’” id. at 472; (2) “derives a benefit from the sale of the

essential third-party [component part]” because the component part is

necessary for the product’s function and its ultimate sale, id. at 474; and

(3) “typically is in the best position to guarantee that those who use the two

products together will receive a warning” because “the end user is more likely

to interact with [its product],” id. at 472. Thus, the Court of Appeals

                                        36
concluded that “it would be unfair to allow a manufacturer to avoid the

minimal cost of including a warning about the perils of the joint use of the

products when the manufacturer knows that the combined use is both

necessary and dangerous.” Id. at 474.

      The United States Supreme Court reached a similar conclusion in

exercising its authority as a federal “common-law court” in a negligence-

based, product-liability maritime tort case. See DeVries, 139 S. Ct. at 991. In

DeVries, the Supreme Court held that a manufacturer has “a duty to warn

when its product requires incorporation of a part and the manufacturer knows

or has reason to know that the integrated product is likely to be dangerous for

its intended uses.” Id. at 993-94. In reaching that determination, the Court

emphasized that “the product manufacturer will often be in a better position

than the parts manufacturer to warn of the danger from the integrated product.”

Id. at 994. Additionally, the Court reasoned that because “[m]anufacturers

already have a duty to warn of the dangers of their own products ,” requiring

those manufacturers to also warn that the “required later-added part is likely to

make the integrated product dangerous for its intended uses should not

meaningfully add to that burden.” Id. at 994-95.10



10
   The Court limited its holding to the maritime context. DeVries, 139 S. Ct.
at 995.
                                       37
      Similarly, the Maryland Court of Appeals rejected the argument that

strict liability could not be imposed on a pipe manufacturer for failing to warn

of the dangers of later-installed third-party asbestos-containing components

necessary for the defendant’s pipes to function. May v. Air & Liquid Sys.

Corp., 129 A.3d 984, 998 (Md. 2015). The Maryland high court imposed on a

manufacturer a strict-liability duty to warn of the dangers of a third party’s

asbestos-containing replacement components, provided:

            (1) [the manufacturer’s] product contains asbestos
            components, and no safer material is available;

            (2) asbestos is a critical part of the pump sold by the
            manufacturer;

            (3) periodic maintenance involving handling asbestos
            gaskets and packing is required; and

            (4) the manufacturer knows or should know of the risks
            from exposure to asbestos.

            [Ibid.]

                                        E.

      To be sure, other jurisdictions have reached different conclusions,

finding that a manufacturer does not owe a duty to warn of a third party’s

asbestos-containing replacement components later integrated into its product.

See e.g., Braaten v. Saberhagen Holdings, 198 P.3d 493, 504 (Wash. 2008)

(holding that “a manufacturer has no duty . . . to warn of the dangers of


                                        38
exposure to asbestos in products it did not manufacture and for which the

manufacturer was not in the chain of distribution”); Davis v. John Crane, Inc.,

836 S.E.2d 577, 584 (Ga. 2019) (same). California takes a modified approach.

See O’Neil v. Crane Co., 266 P.3d 987, 991 (Cal. 2012) (holding “that a

product manufacturer may not be held liable in strict liability or negligence for

harm caused by another manufacturer’s product unless the defendant’s own

product contributed substantially to the harm, or the defendant participated

substantially in creating a harmful combined use of the products” (emphasis

added)). We conclude, however, that our evolving common law jurisprudence

in the field of failure-to-warn, strict-liability cases involving asbestos-

containing products leads to a result that aligns with similar decisions rendered

by the United States Supreme Court, the New York Court of Appeals, and the

Maryland Court of Appeals.

      In summary, imposing a duty to warn about the dangers of asbestos-

containing replacement components, regardless of who manufactured those

components, adds hardly any further burden or cost to the product

manufacturers, who already have a duty to warn of the dangers of the original

asbestos-containing components. The manufacturers are in the best position to

know the useful life -- the wear and tear -- of the asbestos-containing

components in the product in which they operate, and the user of the product is

                                         39
likely to be more alert to a warning on the product than one that comes with

the component part. It is only fair that the defendant manufacturers, who

profit because the replacement components extend the life of their products,

bear and spread the cost of the harm they caused. That is not to say that the

third-party manufacturers of asbestos-containing replacement components do

not have an equivalent duty to warn of the dangers of their products. But

component-part manufacturers are not defendants or third-party defendants in

this action.

                                        V.

      Despite the dissent’s suggestion otherwise, this opinion represents

nothing more than a reasonable and logical extension of our evolving common

law jurisprudence in asbestos cases. See post at ___ (slip op. at 5). This Court

is not breaching any of its precedents, but merely resolving a case of first

impression that comes to us from conflicting decisions of panels in the

Appellate Division. Our asbestos-related jurisprudence has not been static, as

is evident from decisions ranging from Beshada to Olivo v. Owens-Illinois,

Inc., 186 N.J. 394, 404-05 (2006), where we held that a defendant’s “duty to

workers on its premises for the foreseeable risk of exposure” to asbestos

similarly extends “to spouses handling the workers’ unprotected work clothing

based on the foreseeable risk of exposure.” “One of the great virtues of the

                                       40
common law is its dynamic nature that makes it adaptable to the requirements

of society at the time of its application . . . .” State v. Culver, 23 N.J. 495, 505

(1957). The approach we take here is the same modest one advanced by the

United States Supreme Court, the New York Court of Appeals, and the

Maryland Court of Appeals.

      Like the Hughes court, the dissent takes the position that the product is

one thing for product-causation and adequate-warning purposes (defendants’

products and asbestos-containing component parts) and another thing for

medical-causation purposes (asbestos-containing component parts required for

the product to function). We reject that approach, as have other courts cited in

this opinion.

      Contrary to the dissent’s assertion, this opinion does not alter in any way

the requirement for proving medical causation related to defendants’ products,

including the required asbestos-containing replacement components that are

integral to the functioning of those products. Whelan must establish that

exposure to the asbestos-causing replacement component was of “‘sufficient

frequency, with a regularity of contact, and with the product in close

proximity’ to the plaintiff,” James, 155 N.J. at 301 (quoting Sholtis, 238 N.J.

Super. at 28), and that the exposure “was a substantial factor in causing or




                                         41
exacerbating [his] disease,” id. at 299 (quoting Sholtis, 238 N.J. Super. at 30-

31).

       In addition, plaintiffs still have a strong incentive to identify asbestos -

containing component manufacturers, if they can, because those manufacturers

are another source for the payment of damages. In turn, defendants have an

incentive to identify asbestos-component manufacturers to share in bearing the

cost of damages. To be sure, plaintiffs are not entitled to double recoveries.

                                         VI.

       We affirm the judgment of the Appellate Division, for many of the

reasons set forth in its thoughtful and comprehensive opinion reversing the

order granting summary judgment in favor of defendants. As a matter of law,

we hold that defendant manufacturers and distributors can be found strictly

liable for the failure to warn of the dangers of their products, including their

own asbestos-containing components and a third party’s replacement

components. To succeed in his failure to warn action, Whelan must prove that

(1) the manufacturer or distributor incorporated asbestos-containing

components in its original product; (2) the asbestos-containing components

were integral to the product and necessary for it to function; (3) routine

maintenance of the product required replacing the original asbestos-

containing components with similar asbestos-containing components; and

                                         42
(4) the exposure to the asbestos-containing components or replacement

components was a substantial factor in causing or exacerbating Whelan’s

disease.

      The facts in dispute must be resolved by a jury. We remand to the trial

court for proceedings consistent with this opinion.



       CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, SOLOMON,
and TIMPONE join in JUSTICE ALBIN’s opinion. JUSTICE PATTERSON filed
a dissent, in which JUSTICE FERNANDEZ-VINA joins.




                                       43
           Arthur G. Whelan,

          Plaintiff-Respondent,

                    v.

      Armstrong International Inc.;
Burnham LLC; Carrier Corp., individually,
     d/b/a and as successor to Bryant
  Heating & Cooling Systems; Cleaver-
  Brooks Inc.; Crown Boiler Co., f/k/a
 Crown Industries Inc.; Ford Motor Co.;
   Johnson Controls Inc., individually,
         d/b/a and as successor to
   Evcon Industries Inc. and Coleman
      Heating and Air Conditioning
       Products, Inc.; NIBCO Inc.,

         Defendants-Appellants,

                   and

     A.O. Smith Corp.; Aaron & Co.;
    AMG Industries Inc., d/b/a and as
   successor to Akron Metallic Gasket
 Co.; Automatic Switch Co.; Automotive
 Brake Co.; A.W. Chesterton Co.; BASF
  Corp.; Bergen Industrial Supply Co.;
 Bethlehem Dynatherm, a/k/a Dynatherm
  Boiler Manufacturing Inc.; Binsky &
   Snyder LLC, individually, d/b/a and
  as successor to Binsky & Snyder Co.;
  Bonland Industries Inc.; BorgWarner
     Morse Tec Inc., as successor to
Borg-Warner Corp.; Briggs Industries Inc.;
  Carlisle Companies Inc.; CBS Corp.,
     f/k/a Viacom Inc., successor by
        merger to CBS Corp., f/k/a
  Westinghouse Electric Corp.; Central
     Brass Co. Inc., individually, d/b/a
      and as successor to Central Brass
 Manufacturing Co. and Central Brass &
    Fixture Co.; Central Engineering &
  Supply Co. Inc.; Chicago Faucet Co.;
    Chicago-Wilcox Manufacturing Co.
     Inc.; Colfax Inc., individually and
  as successor to Warner Electric Brake
   & Clutch Co.; Crane Co.; Crosstown
 Plumbing Supply Inc.; Dana Companies
   LLC; DAP Inc.; Ductmate Industries
   Inc.; Dunham-Bush Inc.; Dunphey &
 Associates Supply Co. Inc.; Duro Dyne
       Corp.; ECR International Inc.,
    individually, d/b/a and as successor
   to Utica Boilers Inc., Utica Radiator
   Corp., Dunkirk Boilers, Pennco Inc.,
     and Olsen Technology Inc.; Essex
        Plumbing Supply Inc.; Fisher
        Scientific International Inc.;
  Fortune Brands Home & Security Inc.,
    individually, d/b/a and as successor
    to Moen Inc.; Foster Wheeler LLC;
  General Electric Co.; Georgia-Pacific
 LLC; The Goodyear Tire & Rubber Co.;
       Goulds Pumps Inc.; Graco Inc.;
 Grundfos Pumps Corp.; H.B. Smith Co.
    Inc.; Hilco Inc., individually and as
   successor to Universal Supply Group
 Inc. and Amber Supply Co.; Honeywell
     International Inc., f/k/a Honeywell
Inc., Allied Signal Inc. and Bendix Corp.;
            Interline Brands Inc.,
    individually, d/b/a and as successor
     to J.A. Sexauer Inc.; International
  Business Machines Corp.; ITT Corp.;
 Kaiser Gypsum Co. Inc.; Kantor Supply
    Inc.; Kohler Co., individually, d/b/a

                     2
   and as successor to Sterling Faucet
        Co.; Lennox Industries Inc.,
  individually, d/b/a and as successor
to Armstrong Furnace Co.; Magnatrol
Valve Corp.; Manhattan Welding Co.
  Inc.; Maremont Corp.; Meritor Inc.,
     individually and as successor to
Rockwell International Corp.; Mestek
      Inc., individually, d/b/a and as
  successor to H.B. Smith Co., Smith
  Cast Iron Boilers and Mills Boilers;
    Mueller Industries Inc.; National
  Automotive Parts Association Inc.;
 New Jersey Boiler Repair Co.; NCH
 Corp., as successor to Creed Co. and
  Daniel P. Creed Co. Inc.; NMBFIL
    Inc., f/k/a Bondo Corp.; Owens-
     Illinois Inc.; Peerless Industries
Inc.; Pneumo-Abex LLC, individually
and as successor to Abex Corp.; Price
        Pfister Inc.; The Prudential
   Insurance Co. of America; Rheem
Manufacturing Co.; Riley Power Inc.,
f/k/a Riley-Stoker Corp.; Robertshaw
    Controls Co., individually and as
 successor to Fulton Sylphon Co.; Sid
    Harvey Industries Inc.; Slant/Fin
Corp.; Sloan Valve Co.; SOS Products
    Co. Inc.; Speakman Co.; Superior
   Boiler Works Inc.; Sur-Seal Corp.;
        Taco Inc.; Trane U.S. Inc.,
     individually and as successor to
American Standard Inc. and American
   Radiator Co.; Turner Construction
    Co.; Unilever United States Inc.;
 Uniroyal Holding Inc.; Verizon New
      Jersey Inc., individually and as
       successor to New Jersey Bell
       Telephone Co.; Victaulic Co.;

                   3
 Wallwork Bros. Inc.; Wal-Rich Corp.;
        Weil-McLain, a division of the
  Marley-Wylain Co., a wholly-owned
     subsidiary of the Marley Co. LLC;
        W.V. Egbert & Co. Inc.; York
    International Corp.; Zurn Industries
       LLC, individually, d/b/a and as
 successor to Erie City Iron Works and
  Zurn Industries Inc.; AII Acquisition
     LLC, individually, as successor to,
  f/k/a, and d/b/a Holland Furnace Co.,
        Athlone Industries Inc., T.F.C.
   Holding Corp. and Thatcher Furnace
  Co.; American Premier Underwriters,
       individually and as successor to
Hydrotherm Corp.; August Arace & Sons
       Inc.; Honeywell Inc.; Rockwell
   Automation Inc., individually, d/b/a
    and as successor to Sterling Faucet
          Co.; Rockwell Collins Inc.,
    individually, d/b/a and as successor
  to Sterling Faucet Co.; TriMas Corp.,
    individually, d/b/a and as successor
         to NI Industries Inc.; Wilmar
      Industries Inc., individually, d/b/a
  and as successor to J.A. Sexauer Inc.;
         BASF Catalysts LLC; TriMas
   Corp., individually and as successor
        in interest to Norris Industries
        and/or NI Industries Inc.; York
   International Corp., individually and
 as successor to The Coleman Company
   Inc., a/k/a Coleman Heating and Air
          Conditioning Products Inc.,

              Defendants.


   JUSTICE PATTERSON, dissenting.

                     4
      This Court has long declined to “‘lightly alter one of [its] rulings’

because consistent jurisprudence ‘provides stability and certainty to the law.’”

Bisbing v. Bisbing, 230 N.J. 309, 328 (2017) (quoting Pinto v. Spectrum

Chems. & Lab. Prods., 200 N.J. 580, 598 (2010)). “Stare decisis ‘carries such

persuasive force that we have always required a departure from precedent to be

supported by some special justification,’” Luchejko v. City of Hoboken, 207

N.J. 191, 208 (2011) (quoting State v. Brown, 190 N.J. 144, 157 (2007)), such

as “when experience teaches that a rule of law has not achieved its intended

result,” Pinto, 200 N.J. at 598.

      In today’s decision, the majority substantially alters the test for medical

causation that has governed our state’s asbestos litigation for decades. The

majority does not base its revision of the standard on any showing that the

existing rule deprives asbestos plaintiffs of a remedy. Indeed, the specific

issue addressed in this appeal has been raised in only two published deci sions

-- one of them the Appellate Division’s decision in this very case -- among the

tens of thousands of asbestos claims that our courts have handled over

generations. See Whelan v. Armstrong Int’l Inc., 455 N.J. Super. 569, 596-97

(App. Div. 2018); Hughes v. A.W. Chesterton Co., 435 N.J. Super. 326, 338,

343-46 (App Div. 2014). Moreover, even in this matter, there is no dispute

that plaintiff Arthur Whelan can seek to recover against some of the many


                                        5
defendants named in this action under the law that has governed until today.

There is no flaw in our product liability law demanding the change that the

majority makes, much less a special justification warranting a departure from

precedent.

      I view the majority opinion to erode the core element of a plaintiff’s

burden of proof in an asbestos case, to unfairly impose upon defendants

liability premised on products that they neither manufactured nor sold, and to

discourage the product-identification discovery that ordinarily leads to an

equitable allocation of fault. Accordingly, I respectfully dissent.

                                         I.

                                        A.

      Over forty years of jurisprudence, this Court has acted to remove

significant barriers facing asbestos plaintiffs. Based in part on its judgment

that trial proofs should be simplified, the Court held that plaintiffs in asbestos

cases need not demonstrate that the defendant had actual or constructive

knowledge of a product’s dangers at the time of manufacture. Beshada v.

Johns-Manville Prods. Corp., 90 N.J. 191, 207-09 (1982). In aggregated cases

overseen by experienced judges, asbestos litigants are afforded broad product-

identification discovery, given access to proofs from cases around the country,

and allowed to amend their pleadings to pursue claims against a vast array of


                                         6
manufacturers and distributors of asbestos-containing products. In many

settings in which the corporate entity that manufactured the product is

unavailable to satisfy a judgment, asbestos plaintiffs may sue successor entities

under the expansive “product line” test for successor liability adopted by this

Court in Ramirez v. Amsted Industries, Inc., 86 N.J. 332, 343-47 (1981) and

Nieves v. Bruno Sherman Corp., 86 N.J. 361, 368-70 (1981). In those and

other respects, this Court has acted to ease the burden on asbestos plaintiffs as

they seek to prove their claims at trial.

      With respect to the critical element of causation in the toxic-tort setting,

however, this Court and the Appellate Division have sought to strike a careful

balance between the interests of plaintiffs and those of defendants. Our courts

have established a two-part test for causation in a toxic-tort claim based on an

alleged failure to warn.

      First, a plaintiff must establish “product-defect causation” -- that the

product “was defective for some reason, the reason in occupational exposure

cases usually being failure to warn, and that the defect caused harm.” Dreier,

Karg, Keefe & Katz, Current N.J. Products Liability and Toxic Tort Law

§ 33:3 (2020). By virtue of the “heeding presumption” imposed by this Court

in plaintiff’s favor in Coffman v. Keene Corp., 133 N.J. 581, 597-603 (1993),

the burden imposed on plaintiffs to prove product-defect causation in a failure


                                            7
to warn claim is “not an onerous one,” James v. Bessemer Processing Co., 155

N.J. 279, 297 (1998).

      Second, “a plaintiff must prove what is known as ‘medical causation’

-- that the plaintiff’s injuries were proximately caused by exposure to the

defendant’s product.” Id. at 299. That second component of the causation

requirement is at the center of this appeal.

      The “medical causation” requirement was adopted by the Appellate

Division in the asbestos setting in Sholtis v. American Cyanamid Co., 238 N.J.

Super. 8, 25-31 (App. Div. 1989), and by this Court in toxic-tort cases

generally in James, 155 N.J. at 299-304. First in Sholtis and then in James, the

courts grappled to address the “extraordinary and unique burdens facing

plaintiffs who seek to prove causation in toxic-tort litigation,” James, 155 N.J.

at 299 (quoting Rubanick v. Witco Chem. Corp., 125 N.J. 421, 433 (1991)), in

a manner that was also fair to defendants. In both cases, the courts adopted a

test of proximate cause that eased the plaintiff’s burden, but strictly limited

liability to those defendants whose products actually contributed to the

plaintiffs’ harm. Id. at 299-304; Sholtis, 238 N.J. Super. at 28-31.

      Rejecting market-share and other collective-liability theories for

asbestos cases, the Appellate Division adopted in Sholtis the “frequency,

regularity and proximity” test, which requires that “a plaintiff prove an


                                         8
exposure of sufficient frequency, with a regularity of contact, and with the

product in close proximity.” 238 N.J. Super. at 28. The Appellate Division

viewed that standard to strike a “fair balance between the needs of plaintiffs

(recognizing the difficulty of proving contact) and defendants (protecting

against liability predicated on guesswork).” Id. at 29. Under that test, to

defeat summary judgment, “a plaintiff only need produce evidence from which

a fact-finder, after assessing the proof of frequency and intensity of plaintiff’s

contacts with a particular manufacturer’s friable asbestos, could reasonably

infer toxic exposure.” Ibid.

      In James, the Court observed that the Sholtis test “is not a rigid test with

an absolute threshold level necessary to support a jury verdict.” James, 155

N.J. at 302 (quoting Tragarz v. Keene Corp., 980 F.2d 411, 420 (7th Cir.

1992)). Nonetheless, the Court expressly mandated that plaintiffs prove

exposure to a product manufactured by the defendant against which the

plaintiff sought to recover:

            We stress that the “frequency, regularity and
            proximity” test bears no relationship to theories of
            collective liability that some courts have adopted in
            contexts where the specific tortfeasor or tortfeasors that
            caused the plaintiff’s injury cannot be identified. The
            “frequency, regularity and proximity” test assigns
            liability only to those defendants to whose products the
            plaintiff can demonstrate he or she was intensely
            exposed.


                                         9
            [Id. at 302-03.]

      The Court found in James that the plaintiff presented the required proofs

specific to each defendant manufacturer, noting that the plaintiff had “provided

substantial evidence that James was frequently, regularly and proximately

exposed to petroleum-based products of each of the petroleum defendants.”

Id. at 305. It thus upheld a fundamental requirement imposed on plaintiffs

seeking to defeat a given defendant’s summary judgment motion: a prima

facie showing of sufficient intensity of exposure to that specific defendant’s

product -- as contrasted with another manufacturer’s product or a generic class

of toxic exposures -- to support a finding of proximate cause by a reasonable

jury. Id. at 302-06.

      That defendant-specific requirement has been routinely imposed in the

asbestos litigation. See, e.g., Estate of Brust v. ACF Indus., LLC, 443 N.J.

Super. 103, 125 (App. Div. 2015) (requiring proof, assessed under the test of

Sholtis and James, that the plaintiff’s “exposure to the defendant’s asbestos

products was a ‘substantial factor’ in causing the disease”); Provini v.

Asbestospray Corp., 360 N.J. Super. 234, 238 (App. Div. 2003) (holding that

the evidence presented by the plaintiff fell short of the required “proof of

frequency and intensity of plaintiff’s contacts with a particular manufacturer’s

friable asbestos”); Kurak v. A.P. Green Refractories Co., 298 N.J. Super. 304,


                                       10
314, 322 (App. Div. 1997) (holding that the plaintiffs’ product-identification

and causation evidence was insufficient to defeat summary judgment as to one

defendant but finding, as to another defendant, that the evidence established

that the plaintiffs were exposed to that defendant’s asbestos product in “close

proximity, with regularity, and frequency”); Goss v. Am. Cyanamid Co., 278

N.J. Super. 227, 236-37 (App. Div. 1994) (noting the plaintiffs’ burden to

show “not only that Porter Hayden’s asbestos-containing products were used at

American Cyanamid, but also that each of them [was] exposed to the asbestos

from those specific products frequently, on a regular basis, and with sufficient

proximity so as to demonstrate the requisite causal connection between the

exposure and plaintiffs’ illnesses”).

      The requirement that a plaintiff identify the relevant asbestos-containing

products and their manufacturers and establish proof of sufficient exposure to

a specific defendant’s product is not a matter of semantics. Notwithstanding

our courts’ longstanding commitment to eliminating procedural obstacles

facing asbestos plaintiffs, New Jersey has never adopted “theories of collective

liability” or other alternative forms of proof as a substitute for product

identification in cases such as this. James, 155 N.J. at 302. As leading

commentators on product liability law have observed, “Sholtis is

distinguishable from various collective liability theories that have been


                                        11
rejected by New Jersey courts . . . and only assigns liability to those

defendants to whose products plaintiff can demonstrate he was intensely

exposed.” Dreier, Karg, Keefe & Katz, § 33:3. Instead, recognizing that not

every plaintiff will be able to prove the liability of every defendant against

whom he or she seeks to recover, our courts have mandated that plaintiffs

identify the asbestos-containing product, sue the responsible manufacturer or

its successor, and meet the modest burden imposed by the test of Sholtis and

James. James, 155 N.J. at 299-304; Sholtis, 238 N.J. Super. at 28-31.

                                        B.

        The medical-causation standard of Sholtis and James was the foundation

for the court’s reasoning in Hughes, 435 N.J. Super. at 337-38, 343-46.

Hughes arose from four plaintiffs’ occupational exposure to pumps

manufactured by defendant Goulds Pumps, Inc., the majority of which, “until

1985[,] contained asbestos in their gaskets and packing.” Id. at 332. It was

undisputed that during the period in which the plaintiffs were exposed to the

Goulds pumps, “the original gaskets and packing had been replaced, and it is

unknown who manufactured or supplied the replacement gaskets and packing.”

Ibid.

        Goulds moved for summary judgment, asserting that the plaintiffs had

failed to produce evidence that they were exposed to asbestos-containing


                                        12
products manufactured by Goulds, “let alone with frequency, regularity and

proximity” sufficient to prove medical causation under Sholtis. Id. at 333.

      On appeal from the trial court’s grant of summary judgment in favor of

Goulds, the Appellate Division held that, with no non-asbestos gaskets and

packing available on the market, “it was reasonably foreseeable, at the time the

pumps were placed into the marketplace, that the gaskets and packing would

be replaced regularly with gaskets and packing that contained asbestos.” Id. at

341. The court concluded that “it would be reasonable, practical, and feasible

to impose a duty to warn upon Goulds under the facts here.” Id. at 343.

      The Appellate Division then turned to the separate question of medical

causation, noting that proof of causation is “the most difficult problem for

plaintiffs in toxic tort cases.” Ibid. Applying the medical-causation standard

of Sholtis and James, the Appellate Division held that “[i]ndustry should not

be saddled with . . . open-ended exposure based upon ‘a casual or minimum

contact.’” Id. at 345 (ellipsis in original) (quoting Sholtis, 238 N.J. Super. at

29). The court rejected the Hughes plaintiffs’ contention that liability for the

unknown manufacturers’ replacement gaskets and packing could be predicated

solely on their contact with Goulds pumps. Id. at 345-46. The Appellate

Division recognized the distinction between the elements of breach of a duty to




                                        13
warn and medical causation, holding that a finding in plaintiffs’ favor in the

former does not obviate the need for plaintiffs to prove the latter:

            We do not agree that plaintiffs may prove causation by
            showing exposure to a product without also showing
            exposure to an injury-producing element in the product
            that was manufactured or sold by defendant. If that
            were the case, a manufacturer or seller who failed to
            give a warning could be strictly liable for alleged
            injuries long after the product entered the marketplace
            even if the injury-producing element of the product no
            longer existed. The imposition of liability based upon
            such proofs would rest upon no more than mere
            guesswork, and would fail to limit liability “only to
            those defendants to whose products the plaintiff can
            demonstrate he or she was intensely exposed.”

            [Id. at 346 (quoting James, 155 N.J. at 302-03) (citing
            Provini, 360 N.J. Super. at 238).]

      The Appellate Division accordingly affirmed the grant of summary

judgment in favor of defendant Goulds. Ibid.

      As it expanded a manufacturer’s duty to warn to encompass the dangers

of required or reasonably foreseeable substitution of replacement asbestos -

containing component parts for the originals, the Appellate Division in Hughes

faithfully applied the test of Sholtis and James. Id. at 344-46. The court

acknowledged that New Jersey’s standard of medical causation in asbestos

failure-to-warn cases -- a standard widely recognized to be among the nation’s

most hospitable to the claims of injured plaintiffs -- nonetheless imposes on

those plaintiffs the obligation to prove sufficient exposure to a specific
                                        14
defendant’s products in order for liability to be imposed on that defendant.

Ibid.

                                        C.

        In the Appellate Division decision affirmed today, the panel concurred

with the Hughes panel with respect to the scope of a manufacturer’s duty to

warn of hazards associated with asbestos-containing replacement parts.

Whelan, 455 N.J. Super. at 596-97. The Whelan panel, however, “part[ed]

ways and disagree[d] with” the Hughes panel’s analysis of the question of

medical causation. Id. at 597.

        In Whelan, the panel acknowledged that “our courts assess a

manufacturer’s liability for a defective product by the condition of the product

when it left the manufacturer’s control.” Ibid. (citing Michalko v. Cooke

Color & Chem. Corp., 91 N.J. 386, 400 (1982)). Notwithstanding that

fundamental tenet of New Jersey product liability law, the court concluded that

the original manufacturer should be held liable for the dangers posed by

replacement parts made by unidentified nonparties, based on the failure of

those replacement parts to eliminate the dangers of the original product:

              A defect that existed when the product left the
              manufacturer’s control is neither ameliorated nor
              diminished when it arises from a component that has
              been replaced with a component that contains the
              identical injury-producing element.    That well-
              established principle governs our definition of a
                                        15
            product for purposes of determining a manufacturer’s
            liability for an asbestos-containing replacement part.

            [Id. at 604.]

      The panel supported its expanded definition of a manufacturer’s

“product” to include replacement parts not made by that manufacturer

-- indeed, most likely unknown to it -- by analogizing the post-sale

replacement of the manufacturer’s component part with another asbestos-

containing component part to the “foreseeable misuse” of a product that in

certain settings gives rise to liability. Id. at 598-99 (citing Jurado v. W. Gear

Works, 131 N.J. 375, 386 (1993); Brown v. U.S. Stove Co., 98 N.J. 155, 169

(1984); Lewis v. Am. Cyanamid Co., 294 N.J. Super. 53, 68 (App. Div. 1996),

aff’d in part, modified in part, 155 N.J. 544 (1998)).

      The Whelan court altered the test of Sholtis and James to eliminate the

requirement that the plaintiff prove sufficient exposure to an asbestos-

containing product manufactured by the specific defendant. Whelan, 455 N.J.

Super. at 604-05. It reformulated that test to require that the factfinder assess

whether there is an inference of toxic exposure based on “proof of frequency

and intensity of plaintiff’s contacts with a particular manufacturer’s asbestos -

containing product, including all necessary component or replacement parts” --

despite the fact that the specific defendant did not manufacture or sell those

component or replacement parts. Id. at 604-05 (emphasis added). Noting that
                                        16
the “[p]laintiff must also show his or her exposure was more than casual or

minimal” and demonstrate the presence of asbestos-containing component

parts and the plaintiff’s use of asbestos-containing replacement parts, the

Whelan panel was satisfied that its “ruling . . . remains consistent with the

proofs required under Sholtis and James.” Id. at 605. It reversed the trial

court’s grant of summary judgment in favor of the defendant manufacturers.

Id. at 607-08.

                                        II.

                                       A.

      Affirming the decision of the Appellate Division panel, the majority

focused its analysis on the scope of the duty to warn. Ante at ___ (slip op. at

22-29, 31-35). As did the Appellate Division panels in Hughes and Whelan,

the majority imposed on the manufacturer of products with asbestos-containing

component parts integral to the product and necessary to its function, which

must be replaced during routine maintenance, a duty to warn about the dangers

of the replacement parts. Ante at ___ (slip op. at 42-43). On the question of

the duty to warn, the majority relied in part on several cases from other

jurisdictions recognizing a duty in similar settings and declined to follow cases

reaching a contrary result. Ante at ___ (slip op. at 36-40).




                                       17
      The majority addressed the question of medical causation only briefly.

Rejecting the holding of the Appellate Division in Hughes that the plaintiff

could not meet the medical-causation test of Sholtis and James, the majority

declined to “accept the legal theory advanced in Hughes that a duty to warn,

once recognized, has no real consequences -- that a violation of the duty is

essentially meaningless.” Ante at ___ (slip op. at 31).

      The majority thus rejects the holding of Hughes for a single reason: the

Appellate Division adhered in Hughes to the requirement of Sholtis and James

that the plaintiff in that case prove contact with friable asbestos in replacement

parts manufactured by the defendant. Ante at ___ (slip op. at 31-32) (citing

Hughes, 435 N.J. Super. at 346). The majority reformulates the medical

causation standard to require proof only that “the exposure to the asbestos-

containing components or replacement components was a substantial factor in

causing or exacerbating Whelan’s disease.” Ante at ___ (slip op. at 42-43).

That represents a material departure from the holding of James, in which the

Court eased the plaintiff’s burden of proof but expressly declined to hold one

defendant responsible for harm caused by a product that it neither

manufactured nor sold. James, 155 N.J. at 302-04; Sholtis, 238 N.J. Super. at

28-31. Although the majority contends that it “does not alter in any way the

requirement for proving medical causation related to defendants’ products,”


                                        18
ante at ___ (slip op. at 42), its very explanation reveals that it does exactly

that. The majority redefines “defendants’ products” to include “the required

asbestos-containing replacement components that are integral to the

functioning of those products,” thus attributing to a given defendant a product

that a different entity manufactured.

      Significantly, the majority’s new standard requires no showing that the

plaintiff has made the slightest attempt to identify the proper defendant. Ante

at ___ (slip op. at 31-32, 42-43). Instead, it disincentivizes litigants from

undertaking the product-identification discovery -- long routine in asbestos

litigation -- that could reveal the identity of the replacement part’s actual

manufacturer. The standard raises the specter of duplicative liability for the

identical exposure, given the majority’s suggestion that “the third-party

manufacturers of asbestos-containing replacement components” have a duty to

warn “equivalent” to that imposed on the original product’s manufacturer.

Ante at ___ (slip op. at 40). The majority, in short, has not demonstrated that

its new standard provides a fair and workable rule.

                                        B.

      In New Jersey asbestos litigation, as in product liability cases generally,

this Court has on occasion amended the common law when it perceived a

fundamental imbalance between the rights of plaintiffs and defendants that


                                        19
prevents a fair adjudication of the claims. See, e.g., Coffman, 133 N.J. at 597-

603 (identifying trial fairness and other reasons for imposing a heeding

presumption in an asbestos failure-to-warn claim); Beshada, 90 N.J. at 207-08

(stating that the requirement that plaintiffs prove the defendant’s knowledge of

the asbestos hazard imposed substantial obstacles to a fair trial).

      No such fundamental unfairness is suggested -- much less demonstrated

-- with respect to the issue here. In the decades in which the medical causation

standard of Sholtis and James has governed, the skilled and seasoned judges

and lawyers involved in the asbestos litigation have resolved tens of thousands

of cases by settlement and trial. Apart from Hughes and this appeal, the

parties have identified no matter in which a plaintiff claimed that his or her

remedy against the manufacturers of asbestos products was inadequate because

the existing medical causation standard required proof of exposure to a

specific defendant’s product. Four decades into the asbestos litigation, there is

nothing to justify the majority’s realignment of the interests of plaintiffs and

defendants.

      I respectfully disagree with the majority’s suggestion that if a duty to

warn is imposed, but a plaintiff cannot meet the requirement of proving

causation as to a given exposure and thus cannot recover based on that discrete

exposure, an injustice has somehow occurred. See ante at ___ (slip op. at 31-


                                        20
32). Proximate cause, consisting of product-defect causation and medical

causation, constitutes a separate element of a toxic-tort plaintiff’s burden,

distinct from the breach of a duty to warn. That element is not satisfied

whenever a court recognizes a duty; to the contrary, it requires “(1) factual

proof of the plaintiff’s frequent, regular and proximate exposure to a

defendant’s products; and (2) medical and/or scientific proof of a nexus

between the exposure and the plaintiff’s condition.” James, 155 N.J. at 304. It

is that test -- not the policy considerations that drive a duty analysis -- that has

long served as a fair and practical standard of medical causation.

      In my view, there is no wrong to be righted here. I consider the

majority’s decision to effect an unwarranted change in the longstanding

standard for the medical causation element of an asbestos failure to warn

claim. I would reverse the judgment of the Appellate Division, and I

respectfully dissent.




                                         21